Citation Nr: 1605053	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  13-33 512	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a skin disorder has been submitted, and if so, whether the claim may be granted.

2.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a lumbar spine disorder has been submitted, and if so, whether the claim may be granted.

3.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a psychiatric disorder has been submitted, and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from November 1969 to August 1970, when he received a hardship discharge.  His service personnel records reflect that he had service in Panama and those records also reflect that the appellant did not have any service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for posttraumatic stress disorder (PTSD) encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App 1 (2009).  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  The medical evidence of record includes diagnoses of chronic tinea pedis; onychomycosis; tinea cruris; tinea corporis; pityriasis rosea; urticaria; lichen simplex chronicus (LSC); various types of dermatitis; intertrigo; eczema; xerosis; degenerative disc disease (DDD) of the lumbar spine; and degenerative arthritis of the lumbar spine.  The mental health treatment evidence of record includes psychiatric diagnoses of dependent personality; bipolar disorder; PTSD; schizoaffective disorder, bipolar type; generalized anxiety disorder; and schizoaffective disorder, depressive type.  

The Board notes that the appellant's claim for service connection for a skin rash was originally denied in an April 1971 rating decision; he was notified of the denial the next month, but he did not complete the steps required to appeal that decision.  A November 1988 rating decision denied service connection for a skin condition diagnosed as lichen simplex chronicus.  The appellant was notified of the denial that same month, but he did not appeal that decision.  Thereafter, reopening of the claim was denied in a rating decision issued in April 2002; the appellant was notified of the denial the same month, but he did not complete the steps required to appeal that decision.  Reopening of the skin disorder claim was subsequently denied in a rating decision issued in December 2004; the appellant was notified of the denial the next month, but he did not appeal that decision.  The November 1988 RO decision therefore represents the last final action on the merits of the skin disorder service connection claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The December 2004 rating decision represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the December 2004 rating decision constitutes new and material evidence on the issue of entitlement to service connection for a skin disorder.

The Board notes that the appellant's claim for service connection for a lumbar spine disorder was originally denied in a rating decision issued in December 2004; the appellant was notified of the denial the next month, but he did not complete the steps required to appeal that decision.  The December 2004 RO decision therefore represents the last final action on the merits of the lumbar spine disorder service connection claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The December 2004 rating decision also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the December 2004 rating decision constitutes new and material evidence on the issue of entitlement to service connection for a lumbar spine disorder.

The Board notes that the appellant's claim for service connection for a "psychiatric condition" was originally denied in an April 2002 rating decision; he was notified of the denial the next month, but he did not complete the steps required to appeal that decision.  Thereafter, in June 2004, the appellant sought reopening of his claim for service connection for PTSD and bipolar disorder.  Reopening of the claim for service connection for PTSD and bipolar disorder was subsequently denied in a rating decision issued in December 2004; the appellant was notified of the denial the next month, but he did not appeal that decision.  The April 2002 RO decision therefore represents the last final action on the merits of the psychiatric disorder service connection claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The December 2004 rating decision represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the December 2004 rating decision constitutes new and material evidence on the issue of entitlement to service connection for a psychiatric disorder.

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO characterized the issue on appeal.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The new and material evidence issues on appeal are therefore as listed on the first page of the present decision.  In particular, while the Veteran requested reopening of his claim of entitlement to service connection for PTSD in his February 2008 claim, the issue on appeal has been recharacterized on the title page to reflect a new and material evidence claim for service connection for a psychiatric disorder which would include PTSD.

In June 2013, a personal hearing was held at the RO.  A transcript of that hearing has been associated with the claims file.  

In July 2015, a hearing was held at the Board in Washington, DC before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

The appellant subsequently submitted additional evidence directly to the Board.  Waiver of consideration by the Agency of Original Jurisdiction is normally required.  See 38 C.F.R. §§ 19.37, 20.1304.  In this case, such a waiver was submitted by the appellant's representative in August 2015.  In addition, as to the issues being remanded, the RO will have the opportunity to review the additional evidence.  In relation to the issues being granted, there is no prejudice to the Veteran by the Board's consideration of the newly added evidence.

This appeal was processed using the VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The issues of entitlement to service connection for a skin disorder, a lumbar spine disorder and a psychiatric disorder are addressed in the REMAND portion of the decision below and those issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence submitted since the December 2004 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a skin disorder.

2.  The evidence submitted since the December 2004 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a lumbar spine disorder.

3.  The evidence submitted since the December 2004 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.   New and material evidence has been presented since the December 2004 rating decision that denied reopening of the claim of entitlement to service connection for a skin disorder was issued; thus, that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309 (2015).  

2.  New and material evidence has been presented since the December 2004 rating decision that denied the claim of entitlement to service connection for a lumbar spine disorder was issued; thus, that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309 (2015).  

3.  New and material evidence has been presented since the December 2004 rating decision that denied reopening of the claim of entitlement to service connection for a psychiatric disorder was issued; thus, that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In relation to the reopening of a previously denied claim, VA is required to consider the bases for the prior denial and to respond with a notice letter that describes what evidence would be needed to substantiate the element(s) required to establish service connection found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, as the Board is granting the appellant's attempts to reopen his claims for service connection for a skin disorder, a lumbar spine disorder and a psychiatric disorder, the Board is granting in full the benefits (reopening of the claims) sought on appeal.  (The claims of entitlement to service connection are all being remanded for additional development.)  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans, 9 Vet. App. at 285.  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The appellant's claim for service connection for a skin disorder was denied in essence because there was no evidence of record that indicated that the claimed skin disorder was related to any incident of service; any new and material evidence must relate to this.  The appellant's claim for service connection for a low back disorder was denied in essence because there was no evidence of record that indicated that the claimed problems related to any incident of service; any new and material evidence must relate to this.  The appellant's claim for service connection for a psychiatric disorder was denied in essence because there was no evidence of record that indicated that the appellant's claimed problems were related to service; any new and material evidence must relate to this.  The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA must not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead must examine and determine if it could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.  

The evidence added to the record subsequent to the issuance of the December 2004 rating decision that denied the three service connection claims on appeal includes testimony and written statements from the appellant and his spouse; VA and private treatment records; the report of a VA medical examination conducted in August 2013; and three medical opinions dated in July 2015.  The July 2015 medical opinions consist of one from a private dermatologist who stated that the appellant's current skin disorders had their onset during his active service and therefore were related to service; one from a private chiropractor who opined that the appellant's current low back pathology may be directly related to the documented fall the appellant experienced in service in December 1969; and one from a VA psychologist who opined that the appellant's currently diagnosed psychiatric disorder is more likely than not causally related to his stressful military experiences.

The Board therefore finds that the evidence submitted subsequent to the December 2004 rating decision provides relevant information as to the question of whether there is a causal nexus between the appellant's military service and his currently diagnosed skin disorder, low back disorders and psychiatric disorders.  The Board finds that the evidence cited above constitutes new and material evidence sufficient to reopen the claims for service connection for a skin disorder, a lumbar spine disorder and a psychiatric disorder.  

The underlying issues of entitlement to service connection for a skin disorder, a lumbar spine disorder and a psychiatric disorder are addressed in the REMAND section below.


ORDER

New and material evidence having been presented, the application to reopen the claim of entitlement to service connection for a skin disorder is granted and, to that extent only, the appeal is granted.

New and material evidence having been presented, the application to reopen the claim of entitlement to service connection for a lumbar spine disorder is granted and, to that extent only, the appeal is granted.

New and material evidence having been presented, the application to reopen the claim of entitlement to service connection for a psychiatric disorder is granted and, to that extent only, the appeal is granted.


REMAND

A determination has been made that additional development is necessary with respect to the issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below. 

Review of the evidence of record reveals that the report of a February 1989 VA examination of the appellant includes a notation that the appellant was psychiatrically hospitalized in a VA facility in January 1989.  In addition, the evidence of record includes a December 2009 written statement in which the appellant's spouse reported that he had filed for disability benefits from the Social Security Administration (SSA) and that said SSA benefits were granted in 2008.  She also stated that the appellant had been treated at a Vet Center in 1988, and again in 2002.

The claims file does not include any records from the appellant's January 1989 VA psychiatric hospitalization.  In addition, no VA treatment records dated between 1979 and 1993 are of record.  Furthermore, the evidence of record does not include any SSA records or any Vet Center records.  

As a general matter, VA is required to obtain pertinent Federal government records, including medical records held by SSA.  38 C.F.R. § 3.159(c)(2).  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such SSA records are relevant to a veteran's claim, VA is required to assist said veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Thus, on remand, all pertinent SSA records, VA treatment records and Vet Center records must be obtained and associated with the claims file.  While the case is in remand status, the originating agency should also obtain any recent treatment records pertinent to the Veteran's claims. 

Because there are numerous outstanding medical treatment records for the appellant, while the RO did arrange for a medical opinion on the etiology and onset date of the appellant's lumbar spine disorder, the August 2013 opinion is inadequate because not all pertinent records were included in the claims file and it therefore would not withstand judicial review.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995) (stating if medical opinion of record was based on incomplete records, it is of limited probative value) and Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The RO did not obtain a dermatology opinion or a psychiatric opinion in connection with the March 2010 rating decision.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is lay evidence of record to indicate that the appellant displayed symptoms possibly related to the claimed skin and psychiatric conditions while he was in service which have continued to the present.  The appellant has presented written statements and testimony to that effect; in addition, his spouse and sister have also provided written statements.  July 2015 letters from a private dermatologist and a VA psychologist reveal various dermatologic and psychiatric diagnoses and a possible link to service.  In light of the existence of evidence of continuity of symptoms capable of lay observation, and that the appellant may have had manifestations of the claimed skin and psychiatric disorders in service or within one year of service, the Board finds that the duty to assist in this case requires that dermatologic and psychiatric opinions should be obtained on remand. 

On remand, these deficiencies must be rectified.  Therefore, the Board has determined that opinions from a dermatologist, an orthopedic spine surgeon and a psychiatrist who have reviewed the entire record are needed.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board's task is to make findings based on evidence of record--not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2.  With assistance from the Veteran as needed, obtain all outstanding private and VA treatment records and associate them with the evidence of record.  In particular, obtain VA treatment records dated after June 2011; VA treatment records dated between 1979 and 1994; and VA inpatient psychiatric treatment records dated in January 1989.

3.  Obtain all Vet Center treatment records and associate them with the evidence of record.  In particular search for Vet Center records dated in 1988, and 2002.

4.  Contact the Social Security Administration to obtain all the medical records associated with the Veteran's 2008 grant of Supplemental Security Insurance (SSI) benefits, as well as any SSA Administrative Law Judge (ALJ) decision along with the associated List of Exhibits, as well as copies of all of the medical records upon which any decision concerning the appellant's entitlement to disability benefits was based.  Associate those records with the claims file.

5.  To the extent there is an attempt to obtain these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

6.  Any additional development suggested by the evidence must be undertaken.  

7.  After completing any additional notification and/or development action deemed warranted by the record, arrange for a dermatologist to review the Veteran's claims file and provide a written opinion as to the etiology and onset date of the Veteran's claimed skin disorder. 

The entire electronic claims file must be reviewed.  The dermatologist is to render an opinion as to the nature, etiology and onset date of all skin disorders diagnosed in the evidence of record.  The opinion must reflect review of pertinent material in the claims file.  

Specifically, the dermatologist must address the following questions:

      a. On the basis of the evidence of record, including the Veteran's statements about the onset of his skin disorders and based on the known development characteristics of skin disorders, can it be concluded that any skin disorder existed at the time of Veteran's separation from service in August 1970?  Within one year of the August 1970 service separation?  

      b. What is the clinical significance of the pityriasis rosea diagnosed at a VA facility in October 1970?  Is that condition related in any way to the cysts diagnosed in December 1973, or to the lichen simplex chronicus, tinea cruris and tinea nuchalis diagnosed in August 1988?  Explain.
      
      c. Is it as least as likely as not that any currently diagnosed skin disorder is etiologically related to any incident of service (such training exercises in swamps and jungle settings) or are the claimed skin disorders more likely due to some other cause or causes?  Explain.

Note: In assessing the relative likelihood as to origins and etiology of the Veteran's skin disorders, the dermatologist must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any skin disorder is causally or etiologically related to the Veteran's active service or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

8.  After completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the Veteran's claims file by an orthopedic spine surgeon in order to determine the nature, onset date and etiology of the Veteran's claimed lumbar spine disorders. 

The entire electronic claims file must be reviewed.  The orthopedic spine surgeon is to render an opinion as to the nature, etiology and onset date of all lumbar spine disorders diagnosed in the evidence of record.  The opinion must reflect review of pertinent material in the claims file.  

Specifically, the orthopedic spine surgeon must address the following questions:

      a. On the basis of the evidence of record, including the Veteran's statements about the onset of his lumbar spine disorders and based on the known development characteristics of spine disorders, can it be concluded that any lumbar spine disorder existed at the time of Veteran's separation from service in August 1970?  Within one year of the August 1970 service separation?  

      b. What is the clinical significance of the radiographic examination of the Veteran's lumbar spine conducted at a VA facility in March 1994?  How do the findings of that x-ray compare to radiographic findings from examinations conducted at Kaiser in March 2002 (x-ray) and January 2003 (MRI)?  Explain.
      
      c. Is it as least as likely as not that any currently diagnosed lumbar spine disorder is etiologically related to any incident of service, to include the documented fall of December 1969, or is any claimed lumbar spine disorder more likely due to some other cause or causes?  Explain.

Note: In assessing the relative likelihood as to origins and etiology of the Veteran's lumbar spine disorders, the orthopedic spine surgeon must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any lumbar spine disorder is causally or etiologically related to the Veteran's active service or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

9.  After completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the Veteran's claims file by a psychiatrist in order to determine the nature, onset date and etiology of the Veteran's claimed psychiatric disorder(s). 

The entire electronic claims file must be reviewed.  The psychiatrist must identify all mental disorders which have been present, and distinguish conditions which are acquired from conditions which are of developmental or congenital origin, if any.  The opinion must reflect review of pertinent material in the claims file.  The psychiatrist must integrate the previous psychiatric findings and diagnoses with current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  If there are different psychiatric disorders, the psychiatrist must reconcile the diagnoses.  The findings of all pertinent psychological and neuropsychological testing and evaluations must be discussed.

Specifically, the examining psychiatrist must address the questions of:

      a. On the basis of the evidence of record, including the Veteran's statements and those of his spouse and sister about the onset of his psychiatric problems and based on the known development characteristics of psychiatric disorders, can it be concluded that any psychiatric disorder existed at the time of Veteran's separation from service in August 1970?  Within one year of the August 1970 service separation?  

      b. Is the psychiatric hospitalization in January 1989 the first manifestation of the Veteran's psychiatric problems?  Is there any link between this hospitalization and any incident of service?  Explain.
      
      c. Is it as least as likely as not that any currently diagnosed psychiatric disorder is etiologically related to any incident of service, to include the inservice anxiety and sense of doom reported by the Veteran, or is the claimed psychiatric pathology more likely due to some other cause or causes?  Explain, to include a discussion of the December 2004 VA psychological evaluation and July 2015 VA psychologist's opinion.

Note: In assessing the relative likelihood as to origins and etiology of the Veteran's psychiatric disorders, the psychiatrist must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any psychiatric disorder is causally or etiologically related to the Veteran's active service or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

10.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, each physician must clearly and specifically so specify in their report, and explain why this is so.  In this regard, if any physician concludes that there is insufficient information to provide an etiologic opinion without resort to mere speculation, the physician must state whether the inability to provide a definitive opinion was due to a need for further information (with that needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology and onset of the Veteran's claimed pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

11.  If any reviewing physician concludes that an examination of the Veteran is needed before an opinion can be rendered, schedule the Veteran for said examination.

12.  Upon receipt of each VA reviewer's report and any examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, VA must refer the report(s) to the VA reviewer or examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.). 

13.  After all appropriate development has been accomplished, consider all of the evidence of record and re-adjudicate the Veteran's claims.  Ensure that all theories of service connection are considered.

14.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the service connection issues currently on appeal.  An appropriate period of time for response must be allowed. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


